Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of applicant’s amendment on 09/10/21, after the Non Final Office Action on 06/11/21.
2.	Claim 1 has been amended.
	Currently claims 1-6 are pending.
	This Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067) in view of Jeong et al. US 2015/0241731 and Lo et al. US 2011/0235364.
Claim 1: Wantanabe et al. disclose liquid crystal display device comprising: 
(Fig. 5) [0066] a display panel 11 including
a first substrate 11b, 
a second substrate 11a opposed to the first substrate 11b, 
a liquid crystal layer 11e held between the first substrate and the second substrate, 
(Fig. 5) a polarizer 11d adhered to the first substrate 11b; and 
an illumination device 22/24 which illuminates the display panel 11, 
(Fig. 5) [0070] the illumination device 22/24 comprises:  
light sources 22 (LEDs)
(Fig. 1) a light guide plate 24 including at least an end (right end 24),
(Fig. 2) a sheet member 25 disposed between the light guide plate 24 and the polarizer 11d; 
(Fig. 5) a frame 27 (support casing) [0064] disposed along the end 24 (right end) and including an inner surface 27a which is opposed to the light guide plate 24 and the sheet member 25, and a first upper surface (upper surface 27 facing adhesive tape 28) which is opposed to the display panel 11; and
an adhesion member 28 disposed on the upper surface of the frame 27, 
except
a bezel which accommodates the light guide plate, the sheet member, and the frame, 
the bezel is contact with an outer surface of the frame which is opposite to the inner surface and includes a second upper surface which is opposed to the display panel, and
the first upper surface and the second upper surface form a same flat surface, and the adhesion member is disposed on the first upper surface and the second upper surface.
however Jeong et al. teach
(Fig. 3A) a bezel 150/153b (bottom frame 150/fourth sidewall 153b) [0061] which accommodates the light guide plate 123 [0034], the sheet member 121 [0034], and the frame 130b (second guide portion 130b of main frame 130) [0050], 
the bezel 153b is contact with an outer surface of the frame 130b which is opposite to the inner surface and includes a second upper surface (upper surface of second guide portion 130b) which is opposed to the display panel 110, and
the first upper surface (upper surface of fourth sidewall 153b) and the second upper surface (upper surface of second guide portion 130b) form a same flat surface.
And Lo et al. teach
(Fig. 10) the bezel 810 (casing 800 has side wall 810, wherein the top end thereof is bent outward to form a platform 830) [0044] is contact with an outer surface of the frame 110 which is opposite to the inner surface (inner surface of the frame 110) and includes a second upper surface 830 (upper surface of outer frame platform 830) which is opposed to the display panel 400,
(Fig. 10) the first upper surface 110 (upper surface of inner frame 110) and the second upper surface 830 (upper surface of outer frame platform 830) form a same flat surface, and the adhesion member 410 (adhesive layer) is disposed on the first upper surface (upper surface of inner frame 110) and the second upper surface (upper surface of outer frame platform 830) [0044], 
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Jeong's structure in order to provide improved image quality, as taught by Jeong [0043]; and with Lo's structure in order to provide increased stability of the positional relationship between the clear cover and the frame, as taught by Lo [0012];

    PNG
    media_image1.png
    295
    448
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    2521
    5681
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 2, 3, 6: Wantanabe et al. disclose 
Claim 2: (Fig. 25) the bezel 72 is formed of a metal (metal frame 72 is made of metal) [0146]
Claim 3: (Fig. 5) the adhesion member 28 adheres the polarizer 11d and the frame 27.
Claim 6: (Fig. 2) the adhesion member is a transparent double-sided tape or a transparent adhesive agent (transparent adhesive layer called optically clear adhesive OCA) [0156].


4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067), Jeong et al. US 2015/0241731, Lo et al. US 2011/0235364 as applied to claim 1 above and further in view of Suzuki JP 2010-224000.
Claim 4: Wantanabe et al. disclose 
(Fig. 5) the adhesion member 28 adheres the polarizer 11d and the frame 27
Suzuki teaches
(Fig. 4) [0025] the adhesion member 36 (double-sided adhesive tape) adheres the polarizer 14 and the frame 28, and also adheres the polarizer 14 and the sheet member 30 [0020]
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Suzuki's adhesive structure in order to provide improved image quality by reducing color unevenness of a backlight, and to achieve uniform surface emission to a display device, as taught by Suzuki [Overview],


5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067), Jeong et al. US 2015/0241731, Lo et al. US 2011/0235364 as applied to claim 1 above and further in view of Namekata et al. US 2015/0160401.
Claim 5: Wantanabe et al. disclose as above
Namekata et al. teach
(Fig. 6) the frame 26 is black (black synthetic resin) [0043]
It would have been obvious to one of ordinary skill in the art to modify Watanabe's invention with Namekata's frame structure in order to provide improved image quality by preventing unwanted reflection of light reaching the outer peripheral portion of the liquid-crystal cell, as taught by Namekata [0048];

Response to Arguments
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871